DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 5, 12, and 15 are objected to because of the following informalities:
-In claims 1 and 12: each element should have a determiner article for example ‘a heat pipe’, ‘a sweat transfer wicking structure’.
-In claims 5 and 15, the ‘;’ in line 2 should be a ‘:’.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
-‘sweat wicking structure configured to transfer sweat’ in claims 1 and 12 interpreted as a wick for example
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite ‘a subject’s sweat glands’ twice in the claim thus making it unclear if each recitation refers to the same element or not.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knott (US Patent No. 10470509).
Regarding claim 11, Knott teaches a method of forming an apparatus comprising: forming heat pipe or forming a sweat transfer wicking structure, wherein at least one of the sweat transfer wicking structure and the heat pipe is formed using an additive manufacturing process (Column 7, Line 38-Column 8, Line 53; discuss additive manufacturing process for a wicking structure). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonner et al. (US 2018/0035928) in view of Kwon et al. (US 2016/0058388).
Regarding claim 1, Sonner teaches an apparatus (Abstract) comprising: 
	heating system to transfer heat (Paragraph 0020: ‘For example , a sweat generation unit may involve one or more of chemical , thermal , direct electrical , or other suitable mechanisms which stimulates’; Paragraph 0017; ‘stimulate a series of sweat glands directly underneath the stimulation region’; element 62);
sweat transfer wicking structure (68) configured to transfer sweat from the location proximate to a subject's sweat glands to one or more sensors (64) (Paragraph 0030: ‘wicking material 68 is used as an additional component that acts as a fluid management feature , which improves performance . The wicking material 68 may also be used to bring sweat from skin 12 to a collection and / or sensing unit 64’) wherein the one or more sensors are configured to sense one or more biometric parameters from the subject's sweat (Paragraph 0022: ‘The terms “ collection and / or sensing unit ” and" analysis unit ” , including other denotative or connotative phrases , as used herein , describe a unit that is capable of sensing sweat , collecting sweat , or a combination of the two . A sensing unit (e.g., sensing unit 26) and / or a collection unit (e.g., collection unit 24) may have integrated electronics or controls which monitor physiological parameters’).
Sonner is silent on the heating system specifically being a heat pipe configured to transfer heat from a first location to a location proximate to a subject's sweat glands. 
Kwon teaches heat pipe (611) configured to transfer heat from a first location to a location proximate to a subject's sweat glands (Paragraph 0084). 
It would have been obvious to one of ordinary skill in the art to have modified Sonner with Kwon because Sonner teaches being able to various types of sweat stimulation as desired (Paragraph 0020 of Sonner) and thus it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the stimulation system of Sonner with that of Kwon.
Regarding claim 2, Sonner teaches wherein the sweat transfer wicking structure is configured to transfer sweat by capillary action (Paragraph 0030; ‘In an exemplary embodiment , the wicking material 68 may be paper or a polymer or microfluidic feature that operates via capillary action’)
Regarding claim 3, Sonner teaches wherein the one or more sensors are located proximate to one or more electronic components (Paragraph 0022; ‘integrated electronics or controls which monitor physiological parameters’)
Regarding claim 4, Sonner teaches wherein the one or more electronic components comprise at least one processor configured to analyse an output signal from the one or more sensors (Paragraph 0022; ‘integrated electronics or controls which monitor physiological parameters’)
Regarding claim 5, Sonner teaches wherein the one or more sensors are configured to sense one or more of; sweat composition, sweat rate (Paragraph 0033; Q being the sweat rate).
Regarding claim 6, Sonner is silent on the heat pipe. Kwon teaches wherein the heat pipe is configured to transfer heat to a portion of the sweat transfer wicking structure (Paragraph 0084; examiner notes Sonner specifically teaches the sweat transfer wicking structure and further since the Sonner and Kwon systems are combined this would allow for the heat pipe to transfer heat to the device in total as it is near/part of it). It would have been obvious to one of ordinary skill in the art to have modified Sonner with Kwon because Sonner teaches being able to various types of sweat stimulation as desired (Paragraph 0020 of Sonner) and thus it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the stimulation system of Sonner with that of Kwon.
Regarding claim 7, Sonner teaches wherein the first location is a location proximate to one or more electronic components (Paragraph 0022; ‘integrated electronics or controls which monitor physiological parameters’ as part of the overall device thus the first location can be considered proximate).
Regarding claim 8, Sonner and Kwon teach wherein the first location is a location proximate to a region of the subject's body that has a higher temperature than the location proximate to the subject's sweat glands to which the heat is transferred (Paragraphs 0033-0034 of Sonner and Paragraph 0084 of Kwon; as the heat is applied the heat starts at the first location and thus has a higher temperature then moves to the sweat glands location which is then heated from a lower temperature). It would have been obvious to one of ordinary skill in the art to have modified Sonner with Kwon because Sonner teaches being able to various types of sweat stimulation as desired (Paragraph 0020 of Sonner) and thus it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the stimulation system of Sonner with that of Kwon.
Regarding claim 9, Sonner teaches wherein the first location is proximate to the subject's armpit or groin (Paragraph 0017; ‘Consequently , one can stimulate sweat glands in a region within close proximity of a sensor array to generate sweat directly underneath the stimulation region ( “ direct stimulation " ) and directly underneath the sensors ( “ indirect stimulation ” ).’; as sweat glands are located in each the armpit/groin the system of Sonner can be applied to either thus making the first location proximate to those regions as the system is proximate).
Regarding claim 10, Sonner in view of Kwon teach wherein at least one of the heat pipe or the sweat transfer wicking structure is formed using an additive manufacturing process (See rejection of claim 1 above as claim 10 is considered a product-by-process claim). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113 I.
Claim(s) 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonner et al. (US 2018/0035928) in view of Kwon et al. (US 2016/0058388) and Ly et al. (US 2013/0123570).
Regarding claim 12, Sonner teaches a wearable electronic device (Abstract) comprising: 
	heating system to transfer heat (Paragraph 0020: ‘For example , a sweat generation unit may involve one or more of chemical , thermal , direct electrical , or other suitable mechanisms which stimulates’; Paragraph 0017; ‘stimulate a series of sweat glands directly underneath the stimulation region’; element 62);
sweat transfer wicking structure (68) configured to transfer sweat from the location proximate to a subject's sweat glands to one or more sensors (64) (Paragraph 0030: ‘wicking material 68 is used as an additional component that acts as a fluid management feature , which improves performance . The wicking material 68 may also be used to bring sweat from skin 12 to a collection and / or sensing unit 64’);
wherein the one or more sensors are configured to sense one or more biometric parameters from the subject's sweat (Paragraph 0022: ‘The terms “ collection and / or sensing unit ” and" analysis unit ” , including other denotative or connotative phrases , as used herein , describe a unit that is capable of sensing sweat , collecting sweat , or a combination of the two . A sensing unit (e.g., sensing unit 26) and / or a collection unit (e.g., collection unit 24) may have integrated electronics or controls which monitor physiological parameters’); and
wherein the one or more sensors are located proximate to one or more electronic components (Paragraph 0022; ‘integrated electronics or controls which monitor physiological parameters’).
Sonner is silent on the heating system specifically being a heat pipe configured to transfer heat from a first location to a location proximate to a subject's sweat glands.
Kwon teaches heat pipe (611) configured to transfer heat from a first location to a location proximate to a subject's sweat glands (Paragraph 0084). It would have been obvious to one of ordinary skill in the art to have modified Sonner with Kwon because Sonner teaches being able to various types of sweat stimulation as desired (Paragraph 0020 of Sonner) and thus it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the stimulation system of Sonner with that of Kwon.
Sonner in view of Kwon are silent on a portion of fabric and one or more electronic components embedded in the fabric.
Ly teaches being able to include a sweat sensor and a stimulator into fabric and thus teaches a portion of fabric and one or more electronic components embedded in the fabric (Paragraph 0010; the fabric being a shirt for example; the system of Sonner in view of Kwon being the sensor/stimulation system being integrated into a fabric of Ly). It would have been obvious to one of ordinary skill in the art to have modified Sonner in view of Kwon with Ly because it allows for the system to be constantly worn and to allow communication with the subject (Paragraph 0009 of Ly).
Regarding claim 13, Sonner teaches wherein the sweat transfer wicking structure is configured to transfer sweat by capillary action (Paragraph 0030; ‘In an exemplary embodiment, the wicking material 68 may be paper or a polymer or microfluidic feature that operates via capillary action’).
Regarding claim 14, Sonner teaches wherein the one or more electronic components comprise at least one processor configured to analyse an output signal from the one or more sensors (Paragraph 0022; ‘integrated electronics or controls which monitor physiological parameters’)
Regarding claim 15, Sonner teaches wherein the one or more sensors are configured to sense one or more of; sweat composition, sweat rate (Paragraph 0033; Q being the sweat rate).
Regarding claim 16, Sonner is silent on the heat pipe. Kwon teaches wherein the heat pipe is configured to transfer heat to a portion of the sweat transfer wicking structure (Paragraph 0084; examiner notes Sonner specifically teaches the sweat transfer wicking structure and further since the Sonner and Kwon systems are combined this would allow for the heat pipe to transfer heat to the device in total as it is near/part of it). It would have been obvious to one of ordinary skill in the art to have modified Sonner with Kwon because Sonner teaches being able to various types of sweat stimulation as desired (Paragraph 0020 of Sonner) and thus it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the stimulation system of Sonner with that of Kwon.
Regarding claim 17, Sonner teaches wherein the first location is a location proximate to one or more electronic components (Paragraph 0022; ‘integrated electronics or controls which monitor physiological parameters’ as part of the overall device thus the first location can be considered proximate).
Regarding claim 18, Sonner and Kwon teach wherein the first location is a location proximate to a region of the subject's body that has a higher temperature than the location proximate to the subject's sweat glands to which the heat is transferred (Paragraphs 0033-0034 of Sonner and Paragraph 0084 of Kwon; as the heat is applied the heat starts at the first location and thus has a higher temperature then moves to the sweat glands location which is then heated from a lower temperature). It would have been obvious to one of ordinary skill in the art to have modified Sonner with Kwon because Sonner teaches being able to various types of sweat stimulation as desired (Paragraph 0020 of Sonner) and thus it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the stimulation system of Sonner with that of Kwon.
Regarding claim 19, Sonner teaches wherein the first location is proximate to the subject's armpit or groin (Paragraph 0017; ‘Consequently, one can stimulate sweat glands in a region within close proximity of a sensor array to generate sweat directly underneath the stimulation region (“direct stimulation") and directly underneath the sensors (“indirect stimulation”).’; as sweat glands are located in each the armpit/groin the system of Sonner can be applied to either thus making the first location proximate to those regions as the system is proximate).
Regarding claim 20, Sonner in view of Kwon teach wherein at least one of the heat pipe or the sweat transfer wicking structure is formed using an additive manufacturing process (See rejection of claim 12 above as claim 20 is considered a product-by-process claim). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791